Citation Nr: 1605910	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-14 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than August 17, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 30 percent for PTSD.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from July 1962 to June 1965 and from September 1965 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In the July 2012 decision, the RO granted the Veteran service connection for PTSD, assigning an initial 30 percent disability rating effective from August 17, 2005.  

Regarding the claim for service connection for a knee disorder and a temporary total evaluation for that disorder, the Board notes that the Veteran filed a November 2015 notice of disagreement regarding a May 2015 rating decision.  Because this is recent, the Board will not remand for the issuance of a statement of the case.  See Manlincon v. West, 12, Vet. App. 238 (1999).

The issues of entitlement to an initial disability rating in excess of 30 percent for PTSD, service connection for a bilateral knee disorder, a temporary total disability rating based on treatment for a condition requiring hospitalization and convalescence, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for PTSD was received by the RO on August 8, 2000, and was administratively closed by the RO in January 2002 due to the Veteran's failure to respond to correspondence regarding the claim.

2.  Correspondence the Veteran submitted to the RO subsequent to the January 2002 closing of the claim indicates that he did not wish to proceed with the claim following its closure.

3.  On August 17, 2005, the Veteran filed a claim for service connection for PTSD.


CONCLUSION OF LAW

An effective date earlier than August 17, 2005, for the grant of service connection for PTSD is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.158, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the effective date claim, VA's duty to notify has been satisfied. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records were obtained in connection with the service connection claim.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

In general, the effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date of entitlement to service connection arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2012).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2012).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

By way of history, the Veteran initially filed a claim for service connection for PTSD in August 2000.  On that informal claim submission, he listed an address.  Following the filing of the initial claim, the RO attempted to contact the Veteran on multiple occasions, including a letter in February 2001 requesting that he update his address with VA to ensure that all communications properly reached him.  This letter was not returned, although a letter sent to the address of record in March 2001 was returned as undeliverable.  The RO also attempted to call the Veteran in January 2002 at multiple phone numbers he had previously provided; all attempts failed.  In addition, the Veteran failed to report for a VA examination scheduled in December 2001, although the notice of examination appears to have been sent to the address on file with the VA Medical Center, which was a different address from the one on file with the RO.  The RO then sent the Veteran a letter in January 2002, mailed to multiple addresses on file, notifying him that it had been unable to contact him via mail or telephone concerning his claim.  The Veteran did not respond to this letter, and later in January 2002 the RO sent the Veteran a letter notifying him that it was administratively closing his claim for service connection for PTSD due to his "Failure to Respond" to multiple attempts at contact.  In that letter, the RO stated that if the Veteran wished to reopen the claim, he need only contact the RO, who would then "do our best to assist."  

In response to this letter, the Veteran sent the RO a letter in July 2002 in which he acknowledged that he had received the January 2002 letter from the RO and reported that he had been incarcerated since September 2000 and that his mail had been directed to his elderly mother, who had not been able to timely forward all his correspondence.  However, in this letter the Veteran also stated that he "wish[ed] to be placed on the inactive list" until his release from prison, which at that time was scheduled for 2014.  

By way of response, the RO sent the Veteran a September 2002 letter to the address listed when the Veteran corresponded from his place of incarceration.  This letter again informed him that his PTSD claim had been discontinued due to the RO's inability to contact him and his failure to report for VA examination.  The RO stated that if the Veteran wished to reopen the claim, he needed to inform the RO; otherwise, "no further action will be taken."  The Veteran did not respond to the RO's September 2002 letter.  Rather, he submitted a letter in March 2004 in which he requested the RO's help in obtaining treatment records from the VA Outreach Center where he had initially sought treatment for PTSD.  In that letter, the Veteran reiterated that he wished to establish claim for service connection for PTSD when he was released.  The Veteran submitted an additional letter in December 2004 in which he stated that he had "concerns about PTSD" but intended to address those concerns "when I am released" from incarceration.  

The Veteran applied for service connection for PTSD via a claim received by VA on August 17, 2005.  The RO initially issued a rating decision in April 2006 denying the claim; the Veteran appealed this denial to the Board, which remanded the claim in November 2009.  Following that remand, the RO issued a decision in July 2012 in which it granted service connection for PTSD, assigning an effective date of August 17, 2005-the date VA received the Veteran's PTSD claim.  The instant claim stems from the Veteran's disagreement with the effective date of August 17, 2005, assigned for the award of service connection for PTSD granted in the July 2012 decision.

The Veteran argues that the RO did not make sufficient efforts to correspond with him prior to closing his claim in January 2002.  Specifically, the Veteran notes that was in receipt of military retired pay in 2000, when he filed the initial claim, and that the RO should have contacted his bank to determine a proper mailing address.  The Veteran also contends that he was unable to report for the scheduled VA examination because the letter was sent to an incorrect address, not the one on file with the RO.  

The Board has considered the Veteran's contentions but finds them unavailing.  The issue in this case is the date of claim.  Although the AOJ administratively closed this issue, they did so because the Veteran abandoned his claim due to failure to correspond with VA.  A claim is considered abandoned where requested evidence is not provided within one year of the request.  Additionally, no further action by the AOJ is necessary.  Finally, should the benefits be established, compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158(a).  The burden is on VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  But the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  In this case, the RO made multiple attempts to contact the Veteran at multiple addresses-including both the last known address of record, and when that mail was returned, a previous address on file at the RO.  Notification for VA purposes is a written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q) (2015).  The RO also made attempts to telephone the Veteran at two separate numbers, with no success either time.  Further, when the RO sent the Veteran the January 2002 notice letter informing him that his claim had been closed due to his lack of communication, he acknowledged receipt of such letter.  Moreover, he responded not with a request to reopen the claim but with statements indicating that he did not wish to pursue the claim until he was released from incarceration.  

For the foregoing reasons, the Board finds that following the administrative closure of the initial claim in January 2002, the Veteran did not attempt to pursue his claim for service connection for PTSD until a written request to do so was received on August 17, 2005.  No earlier submission constituted a claim.  That new claim was ultimately granted with the effective date assigned of August 17, 2005, based on the date of claim.  The date of entitlement was at least after March 2006, the date of a VA examination that found the Veteran did not meet the criteria for PTSD, despite a finding of PTSD in Vet Center records in 2000.  But a March 2012 VA examiner diagnosed PTSD due to service.  Accordingly, the later of the date of claim and the date of entitlement would likely be post-March 2006, which would not benefit the Veteran.  Because the Veteran abandoned his initial claim for service connection, the date of filing of that claim is not applicable to the assignment of an effective date in this case.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.1(q), 3.155, 3.158, 20.1103 (2015).  Accordingly, the criteria for an effective date earlier than August 17, 2005, for the grant of service connection for PTSD are not met.
 

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.  Although the Veteran contends that the effective date for the grant of service connection for PTSD should be earlier than August 17, 2005, the record presents no evidentiary basis for the assignment of an earlier effective date.  As such, the claim for an earlier effective date is denied.


ORDER

Entitlement to an effective date earlier than August 17, 2005, for the grant of service connection for PTSD is denied.


REMAND

Remand is required regarding the claim for an increased evaluation for service-connected PTSD to obtain a current examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In a December 2015 informal hearing presentation, the Veteran, through his representative, alleged that his PTSD had worsened since the March 2012 VA examination, which is now nearly four years old.  In addition, the Board notes that the March 2012 VA examination report is internally inconsistent when discussing the level of severity of the Veteran's PTSD, referring to the disorder first as of "moderate severity" and later as both "moderately severe" and "mildly severe" in the course of the examination report.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.

Regarding the claim for TDIU, remand is required for development and a social and industrial survey.  A claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran stated on his April 2014 substantive appeal that he is no longer able to work due to his PTSD.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.  The claim has not, however, been developed by the AOJ, to include providing proper notice.  Additionally, the Veteran has not been provided a thorough examination addressing his employability in light of all his service-connected disabilities considered together.  Thus, on remand, the VA examiner must provide such opinion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Send the Veteran a VCAA letter regarding his claim of entitlement to TDIU.

4.  After any additional records are associated with the claims file, schedule the Veteran for VA examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the service-connected PTSD.  The results of any such testing and studies should be included in the examination report.  A complete explanation for all conclusions reached must be included.  

The examiner must provide a detailed assessment of the current severity of the Veteran's service-connected PTSD, including a detailed account of all manifestations of PTSD found to be present.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms.  

5.  After completing the foregoing development, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning in recent years.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  All opinions expressed should be accompanied by supporting explanation.

The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected PTSD.  The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders.   The surveyor should address the functional effects of the Veteran's PTSD, in conjunction, so that the Board may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his PTSD.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


